order
San Juan, Puerto Rico, December 4, 1963
The mission and field of activity of the Committee on Rules of Criminal Procedure, established by our Order of November 26, 1963, will be the following:
1. To consider in their whole integration the Rules of Criminal Procedure originally adopted by this Court and which went into effect July 30, 1963, as amended and modified by Act No. 87 of June 26, 1963.
2. To recommend to the Court such amendments or modifications as it may deem proper or necessary in furtherance of and for the harmonious operation of this body of procedural rules for the administration of criminal justice.
3. To carry on any further orders of the Court in connection with this matter.
The aforesaid Committee shall be composed of the following members:
Francisco Ponsa Feliú, Esq., Chairman
Prosecuting Attorney José C. Aponte
Santos P. Amadeo, Esq.
Ángel Viera Martinez, Esq.
Judge Alfredo Archilla Guenard
Judge Baldomero Freyre
Judge Pedro Pérez Pérez
Justice of the Peace José Colón Santini
Mr. Francisco Bueso
Attorneys designated to form part of this Committee shall be members of the Judicial Conference pursuant to Paragraph 11(8) of our Order of June 28, 1963, should they *878already not be members by virtue of other provisions of the aforesaid Section.
Persons who, not being lawyers, have been designated to form part of this Committee shall be members of the Judicial Conference pursuant to Paragraph 11(9) of our Order of June 28,1963.
The Administrative Director of the Courts shall furnish any reports, data, or statistics requested from him for the purposes stated herein.
This Order shall become effective immediately.
The Secretary of the Court shall notify the members of this Committee of their designation and shall send them a certified copy of this Order.
The Chief Justice shall call the initial meeting of the Committee in order to organize its work.
It was so agreed by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera

General Secretary